Citation Nr: 1504912	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for excessive daytime sleepiness including as secondary to service-connected sleep apnea.

2.  Entitlement to restoration of a 20 percent rating for the service-connected degenerative arthritis of the right knee from August 6, 2009.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for a sensory nerve dysfunction of the right knee, on a schedular basis.

5.  Entitlement to an initial disability rating in excess of 10 percent for a sensory nerve dysfunction of the right knee, on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to December 1989.  He had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This appeal comes before the Board of Veterans' Appeals from a December 2008 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and a February 2010 rating decision by the RO in Columbia, South Carolina.  The RO in Detroit, Michigan currently has jurisdiction of this matter.

The Veteran testified before the undersigned judge via videoconference at a November 2014 hearing held at the RO in Detroit, Michigan.  The transcript has been obtained and is associated with the file.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence in a November 2014 submission.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The Board has recharacterized the issues on appeal to include entitlement to restoration of a 20 percent rating for the service-connected degenerative arthritis of the right knee from August 6, 2009.  A brief summary of the procedural history of the knee claims is necessary to explain the need for this recharacterization.

In an August 2007 rating decision, the RO granted service-connected for degenerative arthritis of the right knee and assigned a 20 percent disability rating.  The Veteran submitted a Notice of Disagreement (NOD) in January 2008 and, in response, the RO issued a September 2008 Statement of the Case (SOC).  The Veteran did not perfect his appeal within the required time limit (60 days), so the initial evaluation of 20 percent became final.  38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.1103.  This appeal, therefore, does not involve consideration of the appropriateness of the RO's assignment of an initial, 20 percent disability rating for degenerative arthritis of the right knee.

The Veteran subsequently filed a claim for service connection for a sensory nerve dysfunction of the right knee as secondary to degenerative arthritis of the right knee.  In a December 2008 rating decision, the RO granted service connection for sensory nerve dysfunction of the right knee and assigned a 10 percent disability rating for that condition.  The Veteran timely filed a NOD in April 2009.  See 38 C.F.R. § 20.201 ("special wording is not required" in a NOD); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

In further developing that appealed claim, the RO requested two August 2009 VA examinations of the Veteran's knee (a nerve examination and a joints examination).  On the basis of those examinations, the RO issued a February 2010 rating decision reducing the Veteran's disability rating for degenerative arthritis of the right knee from 20 percent to 10 percent and continuing the 10 percent rating for the service-connected sensory nerve dysfunction of the right knee.  The February 2010 rating decision also denied service connection for narcolepsy.  The Veteran timely filed a NOD with respect to that rating decision.

The RO issued an SOC in June 2012 and the Veteran timely filed a substantive appeal.  See August 2012 VA Form 9.  The Board notes that the June 2012 SOC was the first SOC issued since the December 2008 rating decision that the Veteran had timely appealed via his April 2009 NOD.  Therefore, the December 2008 rating decision (relating to the initial assignment of a 10 percent disability rating for sensory nerve dysfunction) is currently on appeal.

The June 2012 SOC characterized the decrease in rating for degenerative arthritis of the right knee as:  "Evaluation of degenerative arthritis, right knee currently evaluated as 10 percent disabling."  In that SOC and the subsequent August 2012 Supplemental Statement of the Case (SSOC), the RO continued the 10 percent rating from August 6, 2009.  Based on the characterization of the issue in the SOC and SSOC and the Veteran's submissions indicating an intent to seek the highest available rating for that condition, the Board finds that the issues on appeal are most accurately and clearly defined if they include both (a) entitlement to restoration of a 20 percent rating for the service-connected degenerative arthritis of the right knee from August 6, 2009, and (b) entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee during the entire period on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("[T]he Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision."); see also Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (discussing implicit denial rule and due process).  Therefore, the Board currently has jurisdiction of both issues relating to the proper evaluation of the degenerative arthritis of the right knee.

Finally, the August 2012 SOC and SSOC both characterized the third issue above as:  "Service connection for narcolepsy as secondary to the service-connected disability of sleep apnea."  The Board has recharacterized the issue as involving "excessive daytime sleepiness" rather than "narcolepsy" in response to the Veteran's written submissions and his testimony at the November 2014 Board hearing.  See, e.g., 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so); January 2011 Statement of Veteran (characterizing the issue as "Daytime Sleepiness" and discussing medical evidence indicating that he "failed the test for narcolepsy"); November 2014 Hearing Tr. at pp. 2 and 8 (noting issue relates to "daytime sleepiness" rather than narcolepsy and indicating Veteran's diagnosis is not narcolepsy but "extreme daytime sleepiness").  The Board finds that the Veteran has expressed a clear intent to pursue his claim based on a diagnosis of excessive daytime sleepiness rather than narcolepsy.  The relationship between the diagnoses will be further addressed in the discussion of the merits of the Veteran's claim below.

The issue of entitlement to service connection for upper respiratory infections (diagnosed as allergic rhinitis and allergic rhinosinusitis), including as secondary to service-connected sleep apnea, have been raised by the record in a January 2011 statement and an August 2012 letter from a private physician, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an initial disability rating in excess of 10 percent for a sensory nerve dysfunction of the right knee, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's excessive daytime sleepiness is a symptom of his sleep apnea rather than a separate, diagnosable disability.

2.  The Veteran's right knee condition had not significantly or permanently improved by August 2009, but continued to be characterized by frequent episodes of locking, pain, and limitations of motion due to pain, particularly on repetitive motion.

3.  The Veteran's service-connected degenerative arthritis of the right knee has manifested in flexion limited to, at worst, 90 degrees; extension limited to, at worst, 10 degrees; and painful motion; frequent episodes of locking, pain, and swelling.

4.  The Veteran's sensory nerve dysfunction is wholly sensory and involves the internal saphenous nerve; the condition manifests as numbness and an inability to detect cold, heat, or pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for excessive daytime sleepiness, including as secondary to service-connected sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The RO's decision to reduce from 20 percent to 10 percent the rating for service-connected for service-connected degenerative arthritis of the right knee from August 6, 2009, was improper, and restoration of the 20 percent rating is warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5258 (2014).

3.  The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the right knee, manifested by limitation of flexion, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5010, and 5258 (2014).

4.  The schedular criteria for a disability rating in excess of 10 percent for a sensory nerve dysfunction of the right knee, status post arthroscopic meniscoplasty with residual joint line pain, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8527 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. sleepiness, knee pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to a lay Veteran's opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology or proper diagnosis of his excessive daytime sleepiness nor to opine on the clinical significance of his right knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

I.  Service Connection:  Excessive Daytime Sleepiness

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is service-connected for sleep apnea, so that element of his claim is met.  See September 2008 Rating Decision (granting service connection for sleep apnea).  The existence of excessive daytime sleepiness also is not at issue.  See, e.g., August 2009 VA Examination (documenting complaints of daytime sleepiness); November 2014 Hearing Tr. at p. 8 ("I've been diagnosed with extreme daytime sleepiness since day one.").  Moreover, the medical evidence establishes that his daytime sleepiness is caused by his sleep apnea.  See, e.g., August 2011 Private Opinion Letter ("[A] provisional opinion was that he was suffering from narcolepsy.  This proved not to be true.  He suffers from daytime fatigue and sleepiness secondary to obstructive sleep apnea."); August 2012 Private Opinion Letter (relating extreme daytime fatigue to inability to "find satisfactory CPAP or BiPAP equipment" to treat his sleep apnea); February 2008 VA Examination (noting that "his symptoms began with excessive daytime sleepiness" and that, after treatment with medication and a CPAP machine, his "symptoms [are] controlled");  August 2009 VA Examination (indicating "daytime somnolence" is a symptom of sleep apnea "due to poor sleep because of airway obstruction"); see also January 2011 Veteran Statement ("I have been diagnos[ed] with Sleep Apnea, the daytime sleepiness is brought on by my inability to use my CPAP Machine on a Continuous basis").

The dispositive issue in this case, however, is whether the excessive daytime sleepiness constitutes a separate disability or, instead, is a symptom of sleep apnea.  The Board finds it is a symptom of sleep apnea, so service connection for daytime sleepiness as a separate disability is not warranted.

"Excessive daytime sleepiness" is not listed among the disabilities that may be service-connected.  This alone is no impediment to service connection.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The Veteran's service-connected sleep apnea is evaluated under Diagnostic Code (DC) 6847.  See 38 C.F.R. § 4.97, DC 6847.  Under DC 6847, a noncompensable rating is warranted where sleep apnea is asymptomatic, but with documented sleep disorder breathing.  A 30 percent rating is warranted for persistent day-time hypersomnolence (sleepiness).  A 50 percent rating is warranted where the sleep apnea requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent rating is warranted where sleep apnea results in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheostomy.

The rating for criteria explicitly include, under the 30 percent evaluation, daytime sleepiness (hypersomnolence).  The Veteran's sleep apnea is currently rated as 50 percent disabling under DC 6847.  If his sleep apnea was rated on daytime sleepiness alone, he would only be entitled to a 30 percent rating.  Therefore, the Veteran is in a better position having his sleep apnea rated based on use of a CPAP machine, rather than on the acknowledged symptom of daytime sleepiness.  The current rating provides him the maximum benefit for the underlying condition that causes his daytime sleepiness.  See, e.g., 38 C.F.R. §§ 4.3, 4.7.

The Veteran contends, though, that he is entitled to service-connection and, consequently, an additional, separate rating for "excessive daytime sleepiness."  The Board rejects this argument.

If the Board granted service connection for the symptom of excessive daytime sleepiness, the Veteran would receive two ratings under DC 6847.  Controlling regulations and legal authority do not permit this.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  As already noted, the rating criteria for sleep apnea specifically contemplate the existence of daytime sleepiness in assigning a 30 percent evaluation for sleep apnea.  While the criteria for the next higher, 50 percent rating do not explicitly include daytime sleepiness, the Board concludes that, read fairly, the rating criteria contemplate that a claimant entitled to a 50 percent rating will likely experience some or all of the symptoms which, without more, would justify one of the lower ratings (e.g. a 30 percent rating for daytime hypersomnolence).  Therefore, two separate ratings under DC 6847 would violate the prohibition on pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  Concluding otherwise would entitle all claimants who are service-connected for sleep apnea to receive multiple ratings under DC 6847 so long as they both required use of a CPAP machine and experienced daytime sleepiness when they could not use the machine.  The law does not allow this.

Because the greater weight of the medical evidence establishes that the Veteran's excessive daytime sleepiness is a symptom of his sleep apnea, rating by analogy to narcolepsy (a condition that has been ruled out) would not be appropriate.  See, e.g., August 2011 Private Opinion Letter; see also January 2011 Veteran Statement (noting the provisional diagnosis of narcolepsy has been ruled out); see also 38 C.F.R. § 4.124a, DC 8108 (indicating narcolepsy is to be rated "as for epilepsy, petit mal"); August 2009 VA Examination (explaining medical difference between daytime sleepiness caused by sleep apnea and the neurological condition narcolepsy).  

Likewise, although the Veteran has not argued for direct service connection, the Board's findings that his excessive daytime sleepiness is a symptom of his sleep apnea and that the symptom is expressly contemplated by the rating criteria for sleep apnea preclude the award of any additional or separate rating for that condition via direct service connection.  The factual findings and legal principles discussed above preclude, in this case, the award of service connection for the symptom of excessive daytime sleepiness under any theory, whether direct or secondary.

To be clear, the Board finds that the Veteran's current 50 percent disability rating for sleep apnea encompasses the symptom, directly related to his sleep apnea, of excessive daytime sleepiness.  A separate, additional rating for that symptom via service connection for excessive daytime sleepiness is precluded by law.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; Amberman, 570 F.3d at 1381.

The greater weight of the evidence is against the Veteran's claim of entitlement to service connection for excessive daytime sleepiness, including as secondary to sleep apnea.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for excessive daytime sleepiness as secondary to sleep apnea is denied.

II.  Legal Criteria:  Disability Ratings Generally

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, such as with respect to the nerve dysfunction of the right knee, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where, as in the case of the service-connected degenerative arthritis of the right knee, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record with respect to that issue, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart, 21 Vet. App. at 509-10.

As already discussed above, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

III.  Reduction in Rating:  Degenerative Arthritis of the Right Knee

The Veteran has appealed the February 2010 reduction, from 20 percent to 10 percent, of his disability rating for degenerative arthritis of the right knee effective August 6, 2009.  The Board notes that the original 20 percent rating was for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See August 2007 Rating Decision; 38 C.F.R. § 4.71a, DC 5258.  The reduction, however, appears to have been based on limitation of motion alone.  See February 2010 Rating Decision (discussing only pain and limitation of motion in the context of DCs 5260 and 5261).

The February 2010 rating decision that reduced the Veteran's rating for degenerative arthritis of the right knee was based on an August 6, 2009, VA examination.  While the RO reduced the Veteran's rating for that disability from 20 percent to 10 percent, his overall disability rating was not reduced but, ultimately, remained the same (60 percent) as it had been prior to the February 2010 decision.  Therefore, the notice and other procedural requirements necessary prior to reductions resulting in the reduction or discontinuance of compensation were not for application here.  See 38 C.F.R. § 3.105(e).

However, the circumstances under which rating reductions can occur are also limited and carefully circumscribed by other VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. at 280.  Here, in August 2007, the Veteran was service-connected for degenerative arthritis of the right knee and assigned a 20 percent disability rating with an effective date of May 30, 2006.  The effective date was less than five years prior to the RO's February 2010 reduction of the rating. Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are not necessarily for application.  38 C.F.R. § 3.344(c). However, the explicit intent of 38 C.F.R. § 3.344(c) is to avoid application of subsections (a) and (b) in the case of "disabilities which have not become stabilized and are likely to improve."  Id.  Therefore, the Board has considered the medical evidence in light of VA's expressed policy goals, including the preference for continuing a rating where "doubt remains" whether any "improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344(a) and (b).

The reduction was based on the results of an August 6, 2009, VA Examination.  The Veteran has questioned the adequacy of the examination on which the reduction was based.  See August 2012 VA Form 9 (attaching statement asserting that the VA physicians improperly measured his range of motion); see also January 2011 Veteran Statement (indicating "unbearable" pain during the examination and undocumented "snapping" of the knee during range of motion testing); March 2010 Notice of Disagreement ("The 'examiner' forced my leg up and down...I was in so much pain, that I told him to stop.  Your numbers are wrong.").  The Veteran's allegations find some support in the inconsistent reports on VA examinations regarding flare-ups and range of motion measurements by other medical professionals.  Compare August 2007 VA Examination (flexion "decreases to 90 degrees secondary to pain" after repetitive motion; "a palpable popping sensation at the medial joint line"; "Gait...is..markedly antalgic"; noting episodes of increased pain), November 2008 VA Examination (measuring flexion at 0-90 degrees; "Repetitive motion testing per DeLuca criteria, revealed increasing pain with repetitive motion times three"; "He admits to seven to ten flare-ups per month, rated as a 10 on a scale of 1 to 10") and January 2010 VA Examination ("limping with his right lower extremity because of pain in the right knee joint") with August 2009 VA Examination ("Range of motion is 0-125 degrees with complaint of pain at the end of motion."; "no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint"; "no history of flare-up").  The August 2009 VA examiner's reliance on an inaccurate history of flare-ups, by itself, significantly detracts from the probative weight of that report.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  There is ample evidence, including the Veteran's November 2014 testimony and the November 2008 VA Examination, that he does experience flare-ups that result in significant functional limitations with respect to his right knee.  The range of motion testing during the August 2009 VA Examination also appears to be an outlier, particularly regarding the amount and effect of pain experienced by the Veteran.

The Board also notes that the reduction failed to consider, at all, the original basis for the 20 percent rating, specifically, semilunar cartilage with frequent episodes of locking, pain, and effusion.  See August 2007 Rating Decision.

The medical evidence was, at least, in equipoise on the issue of whether the Veteran's condition had improved sufficiently by August 2009 to warrant a decreased rating.  Even assuming clinical improvement in pain and range of motion of the right knee as suggested by the August 2009 VA examination, whether any such improvement would be sustained is questionable, in light of the nature of the condition and the other medical evidence indicating continued pain and functional limitations.  The accumulated medical evidence does not establish marked improvement warranting a rating decrease in August 2009 or at any time thereafter.  In making this determination, the Board again stresses the clearly expressed policy preference for stability in ratings and for the resolution of all doubts in favor of the Veteran, particularly in cases of rating reductions.  See, e.g., 38 C.F.R. §§ 3.102, 3.344, and 4.13.

Resolving all reasonable doubts in the Veteran's favor, the Board finds that the Veteran's service-connected degenerative arthritis of the right knee did not, in August 2009 or any time thereafter, show improvement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, and 5256-5263.

Given the reasonable doubt that the medical evidence warranted a rating reduction, the Board finds that the reduction from 20 percent to 10 percent of the rating for the Veteran's service-connected degenerative arthritis of the right knee, effective August 6, 2009, was improper and restoration of the 20 percent rating is warranted. 38 U.S.C.A. § 5107(b).

IV.  Increased Rating:  Degenerative Arthritis of the Right Knee

As discussed in the Introduction, the Veteran's various filings and testimony evince an intent to seek the maximum warranted evaluation for the service-connected degenerative arthritis of the right knee.  In addition, as already noted, the original 20 percent rating was for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See August 2007 Rating Decision; 38 C.F.R. § 4.71a, DC 5258.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

The Board has restored the originally assigned 20 percent evaluation under DC 5258.  The 20 percent rating is the highest rating available for complications from semilunar cartilage.  See 38 C.F.R. § 4.71a, DCs 5259 (10 percent) and 5258 (20 percent); see generally August 2007 VA Examination (discussing medical evidence of semilunar cartilage, locking, and pain); see also December 2014 Private Physician Letter (indicating presence of chondromalacia, i.e. softening of the articular cartilage, in his right knee).  The question, then, is whether the Veteran is entitled to and would benefit from a rating under any other diagnostic code instead of DC 5258 or, alternatively, is entitled to an additional rating under another diagnostic code.

The Veteran has not alleged, nor does the medical evidence suggest, that he has ankylosis of the right knee, impairment of the tibia and fibula, or genu recurvatum, so DCs 5256, 5262, and 5263 are not applicable.

DC 5257 provides ratings for recurrent other impairments of the knee, including recurrent subluxation or lateral instability.  The medical evidence is against finding that the Veteran experiences subluxation or instability of the knee warranting a rating under this diagnostic code.  See August 2007 VA Examination ("no definite medial or lateral collateral laxity"); November 2008 VA Examination ("He denies any history of dislocation or recurrent subluxations."; ACL and PCL are stable to stressing.  There is no varus or valgus instability."); August 2009 VA Examination ("There is no instability."); January 2010 VA Examination (recounting prior findings of no instability and otherwise failing to note any indications of subluxation or instability).  The Veteran does not meet the criteria for a rating under DC 5257.  To the extent that the Veteran has described weakness in his knee and reported giving way and falling, the Board finds that the medical evidence is more probative in determining whether the Veteran's complaints constitute subluxation or lateral instability.  Consistently, the VA examinations have found no clinical evidence of such instability.  As this evidence is more probative than the Veteran's description of symptomatology, the Board finds that a rating under Diagnostic Code 5257 is not appropriate.

The remaining diagnostic codes relating specifically to the knee involve limitation of motion.  The Board has already recounted a number of the range of motion findings above.  None of the VA examiners have found flexion of the right knee to be limited to less than 90 degrees, including due to pain on repetitive motion.  See, e.g., August 2007 VA Examination (flexion "decreases to 90 degrees secondary to pain" after repetitive motion); November 2008 VA Examination (measuring flexion at 0-90 degrees; "Repetitive motion testing per DeLuca criteria, revealed increasing pain with repetitive motion times three").  The Veteran testified at his hearing that a flexion of 90 degrees was the most accurate measurement of his limitation of motion.  See November 2014 Hearing Tr. at p. 16 ("I can bend it 90.....Q. ...beyond 90 is when you would have pain?  A. Right.").  

The 20 percent rating under DC 5258 contemplates motion when it includes "locking" as part of the rating criteria.  Therefore, rating the Veteran under DC 5258 and any other rating codes that contemplate limitation of motion would constitute unlawful pyramiding.  38 C.F.R. § 4.14.  As such, the Board will analyze whether, taken together or separately, the Veteran could receive a rating higher than 20 percent when rated under the limitation of motion codes.  

To be entitled to any compensable rating for limitation of flexion, flexion would have to be functionally limited to 45 degrees or less.  The Veteran's testimony and the overwhelming medical evidence establishes that the Veteran's limitation of flexion does not meet the criteria for any compensable rating based on limitation of flexion, including limitations due to pain, weakness, or fatigue.  The Veteran stated during his Board hearing that the 90 degree result was the most appropriate with regard to his knee flexion, and the medical evidence does not suggest otherwise.  As such, a compensable rating under Diagnostic Code 5260 would not be warranted.

Similarly, the Veteran has not alleged a limitation of extension, but has acknowledged he is able to straighten his leg.  See, e.g., November 2014 Hearing Tr. at p.20 (specifically alleging that "it has to stay straight" during locking episodes).  The VA examiners have all made similar findings.  See, e.g., August 2007 VA Examination ("extension at 0 degrees...With repetitive movement against resistance, extension decreases to -10 degrees").  The finding of a limitation of extension to 10 degrees would warrant, at most, a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5261.  The Veteran would not benefit from assigning a 10 percent rating based on limitation of extension (DC 5261) rather than the current 20 percent rating based on locking, pain, and effusion under DC 5258.

The Veteran has degenerative arthritis verified by x-rays, so DC 5003 is applicable.  DC 5003, as already noted, provides that "[w]hen...the limitation of motion of the specific joint...is noncompensable under the appropriate diagnostic codes, a rating of 10 [percent] is for application."  38 C.F.R. § 4.71a, DC 5003.  A 10 percent rating under DC 5003 rather than the current 20 percent rating under DC 5258 would not benefit the Veteran, as both contemplate motion.  Therefore, the Board will not assign a rating for Veteran's degenerative arthritis of the right knee under DC 5003 instead of the current rating under DC 5258.

In summary, the Veteran does not meet the criteria for a higher rating under any diagnostic code other than DC 5258.  Therefore, the Board will continue the 20 percent rating under DC 5258.

It is possible, however, to award additional ratings for distinct symptoms.  The Veteran has alleged episodes where he cannot bend his knee due to pain and locking.  See November 2014 Hearing Tr. at pp. 18-20.  The pain and locking were the basis for the original assignment, continued here, of the 20 percent rating under DC 5258.  See August 2007 Rating Decision; see also August 2007 VA Examination (describing locking, popping, and pain).  Because the current 20 percent rating is based, in significant part, on the symptom of pain and episodes of locking (flare-ups), it is not appropriate to assign an additional rating that is based on either or both of those same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  Because the Veteran's limitations of motion are due to pain, it would constitute impermissible pyramiding to assign any rating under DCs 5260 or 5261 in addition to the current 20 percent rating under DC 5258.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Likewise, a 10 percent rating under DC 5003 would have to be based on pain and "objectively confirmed" limitation of motion, two of the symptoms upon which the current 20 percent rating under DC 5258 is based.  Again, awarding two separate ratings for the overlapping symptoms of pain and "locking" episodes would constitute pyramiding and, therefore, is not permitted.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

The regulations, including particularly the rule against pyramiding, do not permit the assignment of any separate rating for the Veteran's degenerative arthritis of the right knee in addition to the 20 percent rating currently assigned under DC 5258.  Id.  Each these diagnostic codes (DC 5003, 5258, 5260, and 5261) overlap in considering "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes all rate on knee pain and limitation of motion due to pain.  See DeLuca, 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, the Board will continue the 20 percent rating under DC 5258, because that is the highest rating available for the Veteran's symptoms of pain and limitation of motion, including the functional limitations due to these symptoms and flare-ups of these symptoms.  

The evidence is not in equipoise, so the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right knee is denied.

The Board has considered assigning staged ratings; however, the Veteran's degenerative arthritis of the right knee has not warranted staged schedular ratings during the period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

V.  Increased Rating:  Sensory Nerve Dysfunction of the Right Knee

The Veteran claims that he is entitled to an initial disability rating higher than 10 percent for his service-connected sensory nerve dysfunction.  The RO assigned the current 10 percent rating pursuant to DC 8520.  See February 2010 Rating Decision.

Diagnostic Code 8520 provides ratings for diseases of the sciatic nerve.  A 10 percent rating is afforded for mild, incomplete paralysis; a 20 percent rating for moderate, incomplete paralysis; a 40 percent rating for moderately severe, incomplete paralysis; a 60 percent rating for severe, incomplete paralysis with marked muscular atrophy, and an 80 percent rating for complete paralysis.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve exists where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Diagnostic Code 8527 provides ratings for disease of the internal saphenous nerve.  Under DC 8527, a noncompensable rating is assigned for mild or moderate, incomplete paralysis; a 10 percent rating for severe to complete paralysis.  The regulations do not provide a description of complete paralysis of the internal saphenous nerve.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The evaluation of the same disability under various diagnoses is to be avoided, though the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The Veteran's contention is that his lack of feeling in and around the right knee results in functional impairments sufficiently severe to warrant an initial evaluation in excess of 10 percent.  See, e.g., November 2014 Hearing Tr. at pp. 22-26 (acknowledging no effect on ambulation but indicating that "it's dangerous" because he can injure himself and "not know it."); March 2010 Notice of Disagreement ("I have no feeling from my knee to ankle on my right leg.  This is not mild.  It's very dangerous to live like this."); January 2011 Veteran Statement ("I have to constantly 'monitor' what I do with regards to my right leg.").  The Veteran has described an incident in which he kneeled on his right leg and suffered a puncture injury from a nail that became embedded in his knee without his realizing it.  November 2014 Hearing Tr. at pp. 24-25; see also August 2011 Private Physician Letter (indicating presence of nerve damage in right knee and verifying injuries due to numbness in that knee).  His treating private physician provided a letter in June 2008 that indicated the Veteran suffered "numbness of the knee" that prevented him from feeling heat, cold, or pain.  See also May 2009 Private Physician Letter ("numbness in his lower right leg"). 

The Veteran has undergone several VA examinations with respect to the sensory nerve dysfunction in his right knee.  In November 2008, a VA examiner diagnosed the Veteran with sensory nerve dysfunction in the right knee and indicated the primary symptom was loss of sensation in "a triangular-shaped patch" that measured "medial to lateral 11 cm and 9 cm proximal to distal over the medial side."  The examiner did not indicate any functional limitations or symptoms due to the sensory nerve dysfunction other than loss of sensation.  

The August 6, 2009, VA examination documented complaints of numbness and pain around the knee.  Physical examination revealed cutaneous sensation around the knee joint and the leg and that the Veteran was "sensitive to thoughts of pain over his skin in the knee area."  The examiner did not otherwise address the nerve condition or symptoms related to it.  

A January 2010 VA examination did specifically address the Veteran's right lower peripheral nerves.  On physical examination, the examiner found "a triangular area of numbness over the anterior part of the right knee and the same numbness extending linearly over the anterior part of the right lower leg."  The examiner found no obvious wasting, muscle atrophy, foot drop, or deficiencies in reflexes.  The examiner also found sensations over the right foot and the lower leg all intact.  Sensations over the anterior part of the thigh as well as the posterior, medial and lateral aspects of the thigh were intact.  Sensations were also intact over the medial and posterior aspects of the right knee.  The VA examiner indicated that the saphenous nerve is not tested in the lab and, in any case, diagnostic results "may not be obtainable from this nerve in [a] majority of [the] normal population."  The examiner diagnosed "[s]uperficial sensory (Sephanous [sic] Nerve) partial paresis secondary to arthroscopic surgery, right knee joint."

The only competent medical evidence identifying the nerve involved is the January 2010 VA examiner's diagnosis of partial paresis of the saphenous nerve.  No medical provider has opined that the numbness is due to an injury to the sciatic nerve or to any other identified nerve.  Neither the Board nor this lay Veteran is competent to make an independent evaluation of which nerve is affected.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (Board may not make independent medical assessments); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board relies on the only opinion of record offered by a competent medical professional and concludes that the affected nerve is the saphenous nerve.  Accordingly, the condition should be rated under the diagnostic codes relating to that nerve.  See 38 C.F.R. § 4.124a, DCs 8527, 8627, and 8727 (internal saphenous nerve).

Under the criteria of Diagnostic Code 8527, a maximum 10 percent rating is warranted for paralysis of the internal saphenous nerve.  There is no schedular rating in excess of 10 percent related to this disability or these manifestations.  As noted above, there are higher disability ratings available for the sciatic nerve.  However, while the RO assigned the Veteran's 10 percent rating under the rating criteria for the sciatic nerve, none of the lay or medical evidence of record supports a finding that there is any disability of the sciatic nerve.  As such, attempting to provide the Veteran with an increased rating under that DC would be inappropriate.  There are no other potentially applicable rating criteria.

The Veteran does not meet the schedular criteria for any higher rating for his diagnosed sensory nerve dysfunction involving the internal saphenous nerve.  The evidence is not in equipoise, so the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board will deny entitlement to an initial disability rating in excess of 10 percent for a sensory nerve dysfunction of the right knee.

The Board has considered assigning staged ratings; however, the Veteran's sensory nerve dysfunction of the right knee has not warranted staged schedular ratings during the period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VI.  Extra-Schedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected right knee arthritis are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology with regard to the right knee arthritis, rated under the criteria of DC 5258.  

In assigning the schedular rating, the Board considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran has not alleged any extraordinary or unusual symptoms or functional limitations that are not reasonably described by the rating criteria as implemented pursuant to the governing regulations, regarding this particular manifestation.  

With respect to the rating under DC 5258, his alleged symptoms are precisely those factors (pain, locking, limited motion, and associated functional limitations) that the Board relied upon, as directed by the regulations, in granting a schedular rating of 20 percent.  The functional limitations he alleges are not extraordinary or unusual for a veteran assigned the maximum rating for frequent episodes of locking, pain, and swelling of the knee joint, rather they are typical limitations associated with those symptoms.

The Veteran is service-connected for the two right knee disabilities and sleep apnea.  The Board must evaluate whether there is an unusual collective or combined effect warranting extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (requiring consideration of the collective and combined effect of all of a veteran's service connected disabilities).  The medical evidence does not indicate that the sleep apnea and the knee conditions cause an unusual collective or combined effect.  In his submissions, the Veteran has not alleged any unusual collective or combined effect, instead he has consistently explained the effects each condition has on his functioning.  The closest he comes to such an allegation is suggesting that his weight gain is due to sleep apnea and his reduced mobility due to degenerative arthritis of the right knee.  November 2014 Hearing Tr. at pp. 30-31.  To the extent the medical record supports this contention, it also establishes that these effects are ordinary and typical for individuals with sleep apnea and/or limited mobility due to knee problems.  The Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.

In addition, the Veteran's disability picture does not exhibit other related factors such as those provided by the regulations as "governing norms" such as marked interference with employment or frequent periods of hospitalization.  While the Veteran testified that he misses "nine or ten" days of work a year due to his service-connected conditions, including sleep apnea, his sleep apnea is rated at 50 percent disabling which contemplates significant interference with his employment.  His combined rating is 60 percent.  The Board finds that missing less than two weeks of work per year does not, in these circumstances, constitute marked interference with employment with regard to the rating for right knee arthritis.  There is no evidence of frequent hospitalizations.

Referral for consideration of an extraschedular rating for the Veteran's right knee arthritis is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

The record reflects that the Veteran is currently employed, so entitlement to a total disability rating based on individual employability (TDIU) is not at issue.

VII.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran on multiple occasions, including in June 2006, April 2009, July 2009, and January 2010 prior to the initial adjudication of his claims.  The notice letters set forth all necessary elements of adequate notice, including, but not limited to, the elements of service connection, how VA determines the effective date, the elements of an increased rating claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, VA treatment records, private treatment records, and various lay statements.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran has been afforded VA examinations pertinent to the claims on appeal including in May 2007, August 2007, two in August 2009, and January 2010.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Where appropriate, the examiners provided opinions regarding etiology and/or directly addressing the functional impacts and clinical significance of the Veteran's symptoms.  The examinations and opinions are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran has contended that the knee examinations, particularly with respect to limitation of motion, were deficient.  As already discussed, the Board has accepted the Veteran's own testimony regarding his limitation of motion (which coincides with the most favorable medical evidence of record) and gave no probative value to the August 2009 examination which resulted in less favorable findings.  The Veteran has not otherwise articulated specific objections to the conduct of the examinations, though he disagrees with some of the findings.  Absent particularized allegations regarding matters within this lay Veteran's competence, the Board will not substitute its own lay opinion on the conduct of the examination, especially given the discretion medical professionals have in determining what tests are necessary.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to VA examinations).

With respect to the adequacy of the opinions, the Board finds no deficiency.  The examiners provided detailed physical findings, opined on functional limitations, and discussed the results of objective diagnostic testing.  The Veteran should understand that the assignment of a disability rating is a legal determination rather than a medical one.  While the Veteran disagrees with the overall assessment the examiners provided, the VA examiners' findings are sufficient for the Board to determine the factual and legal questions at issue.  The reports, particularly in combination, are adequate.  See Stefl, 21 Vet. App. at 123-24.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for excessive daytime sleepiness, including as secondary to service-connected sleep apnea, is denied.

Entitlement to restoration of a 20 percent rating for the service-connected degenerative arthritis of the right knee from August 6, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for a sensory nerve dysfunction of the right knee, on a schedular basis, is denied.



REMAND

Given the Veteran's assertions during his Board hearing that he has experienced injury to his right knee due to lack of sensation, to include getting a nail imbedded in that knee, the Board finds that a remand is necessary to refer the matter to the Director of Compensation for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

Pursuant to 38 C.F.R. §§ 3.321(b)(1), refer the claim for entitlement to an extraschedular rating for sensory nerve dysfunction of the right knee to the Director of Compensation Service.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


